Exhibit 10.1

STOCK APPRECIATION RIGHTS AGREEMENT

This STOCK APPRECIATION RIGHTS AGREEMENT (this “SAR Agreement”), dated as of
<<Insert Date>> (the “Grant Date”), is between ZEBRA TECHNOLOGIES CORPORATION, a
Delaware corporation (the “Company”), and <<Insert SAR Recipient’s Name>> (the
“Participant”), relating to a stock appreciation right granted under the 2006
Zebra Technologies Corporation Incentive Compensation Plan (the “Plan”).
Capitalized terms used in this SAR Agreement without definitions shall have the
meanings ascribed to such terms in the Plan.

 

1.

Grant of Stock Appreciation Right.

 

  (a)

Grant. Subject to the provisions of this SAR Agreement and pursuant to the
provisions of the Plan, the Company hereby grants to the Participant as of the
Grant Date a stock appreciation right (the “SAR”) covering <<Insert Number of
Shares>> shares (the “SAR Shares”) of the Company’s Class A Common Stock, $0.01
par value per share (the “Stock”), at a price of <<Insert Stock Price>> per
share (the “SAR Price”). The SAR is not issued in tandem with an Option.

 

 

(b)

Term of the SAR. Unless the SAR terminates earlier pursuant to other provisions
of the SAR Agreement, the SAR shall expire on the tenth (10th) anniversary of
the Grant Date (the “Expiration Date”).

 

  (c)

Nontransferability. The SAR shall be nontransferable, except by will or the laws
of descent and distribution, or as otherwise permitted under the Plan.

 

2.

Vesting of the SAR.

 

  (a)

General Vesting Rule. Prior to the Expiration Date, the SAR shall become and be
exercisable as follows:

 

Grant Date Anniversary

  

Percentage of SAR Exercisable

Prior to the first anniversary of the Grant Date

                                          0%

On or after the first anniversary of the Grant Date

   <<Insert Percentage>>%

On or after the second anniversary of the Grant Date, an additional

   <<Insert Percentage>>%

On or after the third anniversary of the Grant Date, an additional

   <<Insert Percentage>>%

On or after the fourth anniversary of the Grant Date, an additional

   <<Insert Percentage>>%

provided, however, except as otherwise provided for under this SAR Agreement,
the Participant must remain employed by the Company or any Subsidiary
continuously through the applicable vesting dates.

 

  (b)

Death or Disability. Notwithstanding the provisions of Section 2(a) hereof, in
the event the Participant’s employment with the Company and/or any Subsidiary is
terminated due to the Participant’s death or Disability, any unvested portion of
the SAR as of the date of such Participant’s termination of employment shall
immediately become fully vested and exercisable and, along with any unexercised
vested portion of the SAR, shall remain exercisable until the earlier of:

 

  (i)

the Expiration Date; or



--------------------------------------------------------------------------------

  (ii)

one (1) year after the date of the Participant’s termination of employment due
to the Participant’s death or Disability.

In the event of the Participant’s death, the Participant’s beneficiary or estate
may exercise the vested SAR.

 

  (c)

Retirement. In the event the Participant’s employment with the Company and/or
any Subsidiary is terminated due to Retirement, any unexercised vested portion
of the SAR as of the date of the Participant’s termination of employment shall
remain exercisable until the earlier of:

 

  (i)

the Expiration Date; or

 

  (ii)

one (1) year after the date of the Participant’s termination of employment due
to Retirement.

For purposes of this SAR Agreement, “Retirement” means the Participant’s
voluntary termination of employment with the Company and/or any Subsidiary after
attaining either:

 

  •  

age fifty-five (55) with ten (10) or more complete years of service with the
Company and/or any Subsidiary; or

 

  •  

age sixty-five (65).

 

  (d)

Termination for Cause. In the event the Participant’s employment with the
Company and/or any Subsidiary is terminated for Cause, any unexercised SAR,
whether vested or not, shall expire immediately, be forfeited, and be considered
null and void. For purposes of this SAR Agreement, “Cause” has the meaning set
forth in the employment agreement, if any, between the Company and/or any
Subsidiary and the Participant or, if the Participant is not subject to such an
agreement, “Cause” means, as determined by the Company in its sole discretion,
termination of the Participant’s employment with the Company or any Subsidiary
because of the Participant’s:

 

  (i)

material breach (as determined by the Committee in good faith) of this SAR
Agreement or of any other agreement to which the Participant and the Company are
parties; or

 

  (ii)

material violation of Company policy, regardless of whether within or outside of
his or her authority; or

 

  (iii)

willful or intentional misconduct; gross negligence; dishonest, fraudulent, or
unethical behavior; or other conduct involving serious moral turpitude in the
performance of his or her duties; or

 

  (iv)

dishonesty, theft or conviction of any crime or offense involving money or
property of the Company or any Subsidiary; or

 

  (v)

breach of any fiduciary duty owing to the Company or any Subsidiary; or

 

  (vi)

unauthorized disclosure of Confidential Information (as defined in Section 6(a)
hereof) or unauthorized dissemination of Company Materials (as defined in
Section 6(a) hereof); or

 

  (vii)

conduct that is, or could reasonably be expected to be, materially harmful to
the Company or any of its subsidiaries or affiliates, as determined by the
Committee in good faith.

 

  (e)

Other Termination of Employment. In the event the Participant’s employment with
the Company or any Subsidiary is terminated for any reason other than as
provided in Section 2(b), (c) or (d) hereof, the unexercised vested portion of
the SAR as of the date of such Participant’s termination of employment shall
remain exercisable until the earliest of:

 

  (i)

the Expiration Date; or

 

2



--------------------------------------------------------------------------------

  (ii)

ninety (90) days after the date of the Participant’s involuntary (as to the
Participant) termination of employment for reasons other than death, Disability,
Retirement, or Cause; or

 

  (iii)

thirty (30) days after the date of the Participant’s voluntary termination of
employment for reasons other than Retirement.

 

  (f)

Change in Control Vesting. Subject to the provisions of Section 15 of the Plan,
if a Change in Control occurs, 100% of the remaining unvested portion of the SAR
shall be immediately vested and exercisable upon such Change in Control and,
along with the unexercised vested portion of the SAR, shall remain exercisable
through the Expiration Date.

 

3.

Exercise of SAR.

(a) Notice of Exercise. Prior to the Expiration Date, the vested portion of the
SAR may be exercised, in whole or in part, by delivering written notice to the
Company in accordance with Section 7(k) hereof and in such form as the Company
may require from time to time. Such notice of exercise shall specify the number
of SAR Shares to be exercised.

(b) Payment. As of the date of exercise of the SAR, the Company shall settle the
exercised portion of the SAR as provided in Section 7.5 of the Plan. The amount
of the payment for each SAR Share exercised shall equal (i) the Fair Market
Value of a share of Stock on the date of exercise, less (ii) the SAR Price for
each such exercised SAR Share. The exercised SAR shall be settled in whole
shares of Stock, and cash for the value of a fractional share of Stock.

(c) Payment of Taxes. If the Company is obligated to withhold an amount on
account of any tax imposed as a result of the exercise of the SAR, the
Participant shall be required to remit such amount to the Company, as provided
in Section 17.1 of the Plan. Alternatively, subject to Committee approval, the
Participant may elect to withhold a portion of the SAR exercise payment equal to
the minimum statutory tax that would be imposed on the exercise, as provided
under Section 17.2 of the Plan. The Participant acknowledges and agrees that the
Participant is responsible for the tax consequences associated with the grant of
the SAR and its exercise.

(d) Death Prior to Exercise. In the event of the Participant’s death prior to
the exercise of any vested portion of the SAR, the Participant’s beneficiary or
estate may exercise the vested SAR.

 

4.

Compliance with Federal and State Law. The Company reserves the right to delay
the Participant’s exercise of any portion of the SAR if (a) the Company’s
issuance of Stock upon such exercise would violate any applicable federal or
state securities laws or any other applicable laws or regulations, or (b) the
Company reasonably determines that payment of such SAR portion would not be
deductible under Code Section 162(m). The Participant may not sell or otherwise
dispose of any portion of the SAR in violation of any applicable law. The
Company may postpone issuing and delivering any Stock in payment for the
exercise of such portion of the SAR for so long as the Company reasonably
determines to be necessary to satisfy the following:

 

  (i)

its completing or amending any securities registration or qualification of the
Stock or it or the Participant satisfying any exemption from registration under
any federal or state law, rule, or regulation;

 

  (ii)

its receiving proof it considers satisfactory that a person seeking to exercise
the SAR after the Participant’s death is entitled to do so;

 

  (iii)

Participant complying with any requests for representations under the Plan; and

 

  (iv)

Participant complying with any federal, state, or local tax withholding
obligations.

 

3



--------------------------------------------------------------------------------

5.

Changes in Company’s Capital Structure. As may be determined to be appropriate
and equitable by the Committee, in its complete and sole discretion, to prevent
dilution or enlargement of rights, the Committee shall make or authorize to be
made an adjustment in the number and class of SAR Shares and/or the SAR Price to
prevent dilution or enlargement of rights, as a result of the following:

 

  (i)

any adjustment, recapitalization, reorganization or other changes in the
Company’s capital structure or its business; or

 

  (ii)

any merger or consolidation of the Company; or

 

  (iii)

any issuance of bonds, debentures, preferred or prior preference stock ahead of
or affecting the Company’s Stock or the rights thereof; or

 

  (iv)

the dissolution or liquidation of the Company; or

 

  (v)

any sale or transfer of all or any part of the Company’s assets or business; or

 

  (vi)

any other corporate act or proceeding, whether of a similar character or
otherwise.

 

6.

Confidentiality, Non-Solicitation and Non-Compete. The Participant agrees to,
understands, and acknowledges the following:

 

  (a)

Confidential Information. The Participant will be furnished, use or otherwise
have access to certain Confidential Information of the Company and/or a
Subsidiary. For purposes of this SAR Agreement, “Confidential Information” means
any and all financial, technical, commercial or other information concerning the
business and affairs of the Company and/or a Subsidiary that is confidential and
proprietary to the Company and/or a Subsidiary, including without limitation:

 

  (i)

information relating to the Company’s or Subsidiary’s past and existing
customers and vendors and development of prospective customers and vendors,
including specific customer product requirements, pricing arrangements, payment
terms, customer lists and other similar information;

 

  (ii)

inventions, designs, methods, discoveries, works of authorship, creations,
improvements or ideas developed or otherwise produced, acquired or used by the
Company and/or a Subsidiary;

 

  (iii)

the Company’s or Subsidiary’s proprietary programs, processes or software,
consisting of, but not limited, to computer programs in source or object code
and all related documentation and training materials, including all upgrades,
updates, improvements, derivatives and modifications thereof and including
programs and documentation in incomplete stages of design or research and
development;

 

  (iv)

the subject matter of the Company’s or Subsidiary’s patents, design patents,
copyrights, trade secrets, trademarks, service marks, trade names, trade dress,
manuals, operating instructions, training materials, and other industrial
property, including such information in incomplete stages of design or research
and development; and

 

  (v)

other confidential and proprietary information or documents relating to the
Company’s or Subsidiary’s products, business and marketing plans and techniques,
sales and distribution networks and any other information or documents that the
Company and/or a Subsidiary reasonably regards as being confidential.

The Company and its Subsidiaries devote significant financial, human and other
resources to the development of their products, customer base and the general
goodwill associated with their business, and the Company and its Subsidiaries
diligently maintain the secrecy and confidentiality of their Confidential
Information. Each and every component of the Confidential Information is

 

4



--------------------------------------------------------------------------------

sufficiently secret to derive economic value from its not being generally known
to other persons. While employed by the Company and/or Subsidiary and
thereafter, the Participant will hold in the strictest confidence and not use in
any manner which is detrimental to the Company or its Subsidiaries or disclose
to any individual or entity any Confidential Information, except as may be
required by the Company or its Subsidiaries in connection with the Participant’s
employment.

All Company Materials are and will be the sole property of the Company and/or
Subsidiary. The Participant agrees that during and after his or her employment
by the Company and/or Subsidiary, the Participant will not remove any Company
Materials from the business premises of the Company or a Subsidiary or deliver
any Company Materials to any person or entity outside the Company, except as the
Participant is required to do so in connection with performing the duties of his
or her employment. The Participant further agrees that, immediately upon the
termination of his or her employment for any reason, or during the Participant’s
employment if so requested by the Company, the Participant will return all
Company Materials and other physical property, and any reproduction thereof,
excepting only the Participant’s copy of this Agreement. For purposes of this
SAR Agreement, “Company Materials” means documents or other media or tangible
items that contain or embody Confidential Information or any other information
concerning the business, operations or future/strategic plans of the Company
and/or any Subsidiary, whether such documents have been prepared by the
Participant or by others.

 

  (b)

Non-Solicitation and Non-Compete. For the period beginning on the date hereof
and ending twelve (12) months following the Participant’s the termination of
employment with the Company and all Subsidiaries, the Participant will not
directly or indirectly:

 

  (i)

employ, recruit or solicit for employment any person who is (or was within the
six (6) months prior to the Participant’s employment termination date) an
employee of the Company and/or any Subsidiary;

 

  (ii)

accept employment or engage in a competing business that may require contact,
solicitation, interference or diverting of any of the Company’s or any
Subsidiary’s customers, or that may result in the disclosure, divulging, or
other use of Confidential Information or Company Materials acquired during the
Participant’s employment with the Company or any Subsidiary; or

 

  (iii)

solicit or encourage any customer, vendor or potential customer or vendor of the
Company or any Subsidiary with whom the Participant had contact while employed
by the Company to terminate or otherwise alter his, her or its relationship with
the Company. The Participant understands that any person or entity with whom the
Participant contacted during the twelve (12) months prior to the date of the
Participant’s termination of employment for the purpose of soliciting sales from
such person or entity shall be regarded as a “potential customer” of the Company
to whom the Company or a Subsidiary has a protectable proprietary interest.

 

  (c)

Remedies for Violation.

 

  (i)

Injunctive Action. The Participant acknowledges that if he or she violates the
terms of this Section 6, the injury that would be suffered by the Company and/or
a Subsidiary as a result of a breach of the provisions of this SAR Agreement
(including any provision of Section 6(a) or (b) hereof) would be irreparable and
that an award of monetary damages to the Company and/or a Subsidiary for such a
breach would be an inadequate remedy. Consequently, the Company and/or a
Subsidiary will have the right, in addition to any other rights it may have, to
obtain injunctive relief to restrain any breach or threatened breach or
otherwise to specifically enforce any provision of this SAR Agreement, and the
Company and/or a Subsidiary will not be obligated to post bond or other security
in seeking such relief. Without limiting the Company’s or a Subsidiary’s rights
under this Section 6(c) (or Sections 6(a) or (b) hereof) or any other remedies
of the Company or a Subsidiary, if the

 

5



--------------------------------------------------------------------------------

 

Participant breaches any of the provisions of Section 6(a) or (b) hereof, the
Company will have the right to cease making any payments otherwise due to the
Participant under this SAR Agreement.

 

  (ii)

Forfeiture of the SAR and Repayment. In addition to the rights available to the
Company and its Subsidiaries under Section 6(c)(i) hereof, if the Participant
violates the terms of this Section 6 at any time, the Participant, without any
further action by the Company or the Participant, shall forfeit, as of the first
day of any such violation, all right, title and interest to this SAR, any Stock
or cash received from the exercise of the SAR, and any net proceeds received by
the Participant pursuant to any sales of any such Stock prior to, on or after
such date, and the Company shall have the right to issue a stop transfer order
and other appropriate instructions to its transfer agent with respect to this
SAR, and the Company further shall be entitled to reimbursement from the
Participant of any fees and expenses (including attorneys’ fees) incurred by or
on behalf of the Company or any Subsidiary in enforcing the Company’s or a
Subsidiary’s rights under this Section 6. By accepting this SAR grant, the
Participant hereby consents to a deduction from any amounts the Company or any
Subsidiary owes to the Participant from time to time (including amounts owed to
the Participant as wages or other compensation, fringe benefits, or vacation
pay, as well as any other amounts owed to the Participant by the Company or any
Subsidiary), unless such amount is subject to Section 409A of the Code, to the
extent of any amounts that the Participant owes the Company under this
Section 6. In addition to any injunctive relief sought under Section 6(c)(i)
hereof and whether or not the Company or any Subsidiary elects to make any
set-off in whole or in part, if the Company or any Subsidiary does not recover
by means of set-off the full amount the Participant owes to the Company or any
Subsidiary, calculated as set forth in this Section 6(c)(ii), the Participant
agrees to immediately pay the unpaid balance to the Company or any Subsidiary.

 

  (d)

Enforceability of Restrictive Covenants. The scope and duration of the
restrictive covenants contained in this SAR Agreement are reasonable and
necessary to protect a legitimate, protectable interest of the Company and its
Subsidiaries. However, if one or more provisions of this SAR Agreement are held
to be unenforceable under applicable law to any extent, such provision(s) shall,
to that extent, be excluded from this SAR Agreement and the balance of the SAR
Agreement shall be interpreted as if such provision(s) were so excluded to that
extent and shall be enforceable in accordance with its terms.

 

  (e)

Written Acknowledgement by the Participant. The Committee, in its sole
discretion, may require the Participant, as a condition to the exercise of this
SAR, to acknowledge in writing that he or she has not engaged, and is not in the
process of engaging, in any of the activities described in this Section 6.

 

7.

Miscellaneous Provisions.

 

  (a)

No Service or Employment Rights. No provision of this SAR Agreement or of the
SAR granted hereunder shall give the Participant any right to continue in the
service or employ of the Company or any Subsidiary, create any inference as to
the length of employment or service of the Participant, affect the right of the
Company or any Subsidiary to terminate the employment or service of the
Participant, with or without Cause, or give the Participant any right to
participate in any employee welfare or benefit plan or other program (other than
the Plan) of the Company or any Subsidiary.

 

  (b)

Stockholder Rights. Until the SAR shall have been duly exercised into Stock and
such Stock has been officially recorded as issued on the Company’s official
stockholder records, no person or entity shall be entitled to vote, receive
dividends or be deemed for any purpose the holder of such Stock, and adjustments
for dividends or otherwise shall be made only if the record date thereof is
subsequent to the date such shares are recorded and after the date of exercise
and without duplication of any adjustment.

 

6



--------------------------------------------------------------------------------

  (c)

Plan Document Governs. The SAR is granted pursuant to the Plan, and the SAR and
this SAR Agreement are in all respects governed by the Plan and subject to all
of the terms and provisions thereof, whether such terms and provisions are
incorporated in this SAR Agreement by reference or are expressly cited. Any
inconsistency between the SAR Agreement and the Plan shall be resolved in favor
of the Plan. The Participant hereby acknowledges receipt of a copy of the Plan.

 

  (d)

Investment Representation and Agreement. The Committee may require the
Participant to furnish to the Company, prior to the issuance of any Stock upon
the exercise of all or any part of this SAR, an agreement (in such form as the
Committee may specify) in which the Participant represents that the Stock
acquired by him or her upon exercise are being acquired for investment and not
with a view to the sale or distribution thereof.

 

  (e)

Beneficiary Designation. The Participant may, from time to time, in accordance
with procedures set forth by the Committee, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this SAR Agreement is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Committee during the Participant’s lifetime. In
the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate or exercised by
the Participant’s estate.

 

  (f)

Administration. This SAR Agreement and the rights of the Participant hereunder
are subject to all the terms and conditions of the Plan, as the same may be
amended from time to time, as well as to such rules and regulations as the
Committee may adopt for administration of the Plan. It is expressly understood
that the Committee is authorized to administer, construe, and make all
determinations necessary or appropriate to the administration of the Plan and
this SAR Agreement, all of which shall be binding upon the Participant.

 

  (g)

No Vested Right in Future Awards. the Participant acknowledges and agrees (by
executing this SAR Agreement) that the granting of the SAR under this SAR
Agreement is made on a fully discretionary basis by the Company and that this
SAR Agreement does not lead to a vested right to further SAR awards in the
future.

 

  (h)

Use of Personal Data. By executing this SAR Agreement, the Participant
acknowledges and agrees to the collection, use, processing and transfer of
certain personal data, including his or her name, salary, nationality, job
title, position, and details of all past Awards and current Awards outstanding
under the Plan (“Data”), for the purpose of managing and administering the Plan.
The Participant is not obliged to consent to such collection, use, processing
and transfer of personal data, but a refusal to provide such consent may affect
his or her ability to participate in the Plan. The Company or its Subsidiaries
may transfer Data among themselves or to third parties as necessary for the
purpose of implementation, administration and management of the Plan. These
various recipients of Data may be located elsewhere throughout the world. The
Participant authorizes these various recipients of Data to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Plan. The Participant may, at
any time, review Data with respect to the Participant and require any necessary
amendments to such Data. The Participant may withdraw his or her consent to use
Data herein by notifying the Company in writing; however, the Participant
understands that by withdrawing his or her consent to use Data, the Participant
may affect his or her ability to participate in the Plan.

 

  (i)

Severability. In the event that any provision of this SAR Agreement shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of this SAR Agreement, and this SAR Agreement shall
be construed and enforced as if the illegal or invalid provision had not been
included.

 

7



--------------------------------------------------------------------------------

  (j)

Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.

 

  (k)

Notices. Any notice which either party hereto may be required or permitted to
give the other shall be in writing and may be delivered personally or by mail,
postage prepaid, addressed to the Secretary of the Company, at its then
corporate headquarters, and the Participant at the Participant’s address
(including any electronic mail address) as shown on the Company’s records, or to
such other address as the Participant, by notice to the Company, may designate
in writing from time to time. The Participant hereby consents to electronic
delivery of any notices that may be made hereunder.

 

  (l)

Counterparts. This SAR Agreement may be signed in two counterparts, each of
which shall be an original, but both of which shall constitute but one and the
same instrument.

 

  (m)

Successors and Assigns. This SAR Agreement shall inure to the benefit of and be
binding upon each successor and assign of the Company. All obligations imposed
upon the Participant, and all rights granted to the Company hereunder, shall be
binding upon the Participant’s heirs, legal representatives and successors.

 

  (n)

Governing Law. This SAR Agreement and the SAR granted hereunder shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without giving effect to provisions thereof regarding
conflict of laws.

 

  (o)

Entire Agreement. This SAR Agreement, together with the Plan, constitutes the
entire obligation of the parties hereto with respect to the subject matter
hereof and shall supersede any prior expressions of intent or understanding with
respect to this transaction.

 

  (p)

Amendment. Any amendment to this SAR Agreement shall be in writing and signed by
the Company.

 

  (q)

Headings. The headings contained in this SAR Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this SAR
Agreement.

IN WITNESS WHEREOF, the Company has caused this SAR Agreement to be duly
executed by an officer thereunto duly authorized, and the Participant has
hereunto set his or her hand, all as of the day and year first above written.

 

ZEBRA TECHNOLOGIES CORPORATION    

PARTICIPANT

By:

       

Signed:

   

Name: <<Insert Authorized Officer’s Name>>

Title: <<Insert Authorized Officer’s Title>>

   

Name: <<Insert Stock Recipient’s Name>>

 

8